United States Court of Appeals
                        For the First Circuit

No. 08-1820

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                NATANAEL DE LA PAZ-RENTAS, a/k/a NATO,

                        Defendant, Appellant.
                         ____________________

No. 08-1821

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                        VICTOR SANJURJO-NUNEZ,

                        Defendant, Appellant.
                         ___________________

No. 09-1397

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                        PEDRO MOLINA-BONILLA,

                        Defendant, Appellant.
                         ____________________
No. 09-1639

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

              WALDEMAR TORRES-GONZALEZ, a/k/a WALDY,

                        Defendant, Appellant.
                         ____________________

                               ERRATA

     The opinion of this Court, issued on July 20, 2010, should be

amended as follows.

     On page 16, line 1 of 2nd full paragraph, delete "not" between

"been" and "shown".